     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     ROSEZETTA VIVIAN HUDSON,                        )   Case No.: 2:19-cv-02390-JAM-EFB
13
                                                     )
14                  Plaintiff,                       )   STIPULATION FOR EXTENSION OF
                                                     )   TIME FOR DEFENDANT TO FILE THE
15           vs.                                     )   ANSWER AND ADMINSTRATIVE
                                                     )   RECORD AND PROPOSED ORDER
16
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20
             Plaintiff and Defendant, through their respective attorneys, and subject to the approval of
21
     the Court, hereby stipulate that Defendant shall have an extension of time of 30 days, up to and
22
     including March 24, 2020, in which to file and serve his answer and certified administrative record
23
     (AR).
24
             Defendant needs an extension of time because the Social Security component responsible
25
     for preparing the AR for litigation advised counsel recently that the record is too large (over 225
26
     MB) for its computer program system. The component is working with the Social Security
27
     headquarters in Baltimore, MD, to find a way to prepare this large file. The component may need
28
     to print the case file, then scan the documents, and then put the scanned documents onto a disc for



     Stip. & Prop. Order for Ext., 2:19-cv-02390-JAM-EFB
 1   us to lodge with the Court. This request is made in good faith with no intention to delay unduly the
 2   proceedings. Counsel apologizes to the Court and Plaintiff for any inconvenience this delay may
 3   cause.
 4            This is Defendant’s first request for an extension to file an answer and the AR.
 5
                                            Respectfully submitted,
 6

 7   Dated: February 14, 2020               McGREGOR W. SCOTT
                                            United States Attorney
 8                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
 9
                                            Office of General Counsel
10                                          Social Security Administration

11                                      By: /s/ S. Wyeth McAdam
12
                                           S. WYETH McADAM
                                           Special Assistant United States Attorney
13                                         Attorneys for Defendant
14                                           /s/ Omar Ortega*
15
                                            Omar Ortega
                                            Pierre Pierre Law, P.C.
16                                          Attorney for Plaintiff
                                            (*As authorized via e-mail on February 14, 2020)
17

18

19

20

21
                                                    ORDER
22
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
23
     AND SERVE HIS ANSWER AND ADMINISTRATIVE RECORD ON OR BEFORE MARCH
24   24, 2020.

25

26
     Dated: February 20, 2020.                      ______________________________________
27                                                  THE HONORABLE EDMUND F. BRENNAN
                                                    UNITED STATES MAGISTRATE JUDGE
28




     Stip. & Prop. Order for Ext., 2:19-cv-02390-JAM-EFB
